Case 21-10327-elf Doc 71-4 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 3 Page 1 of 21
Case 21-10327-elf Doc 71-4 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 3 Page 2 of 21
Case 21-10327-elf Doc 71-4 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 3 Page 3 of 21
Case 21-10327-elf Doc 71-4 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
               Exhibit A: Loan Documents Part 3 Page 4 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     2 of3 33Page 5 of 21
                                           Part
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     3 of3 33Page 6 of 21
                                           Part
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     4 of3 33Page 7 of 21
                                           Part
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     5 of3 33Page 8 of 21
                                           Part
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                       8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     6 of3 33Page 9 of 21
                                           Part
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     7 of
                                          Part 3 33Page 10 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     8 of
                                          Part 3 33Page 11 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                               Entered02/12/21
                                                       04/07/2112:44:28
                                                                 17:04:33 Desc
                                                                          Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     9 of
                                          Part 3 33Page 12 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     10 3of 33
                                          Part      Page 13 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     11 3of 33
                                          Part      Page 14 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     12 3of 33
                                          Part      Page 15 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     13 3of 33
                                          Part      Page 16 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     14 3of 33
                                          Part      Page 17 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     15 3of 33
                                          Part      Page 18 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     16 3of 33
                                          Part      Page 19 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     17 3of 33
                                          Part      Page 20 of 21
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-4
                        8-2 Filed
                              Filed02/12/21
                                    04/07/21 Entered
                                                Entered02/12/21
                                                        04/07/2112:44:28
                                                                  17:04:33 Desc
                                                                           Desc
                           Exhibit
              Exhibit A: Loan      B Page
                              Documents     18 3of 33
                                          Part      Page 21 of 21
